Title: To James Madison from John Mercer, Isaac Cox Barnet, and William Maclure, 28 January 1804
From: Mercer, John,Barnet, Isaac Cox,Maclure, William
To: Madison, James



Sir,
Office of United States Commission of Claims, Paris, 28th. Jany. 1804.
On the 26th. Decer. we had the honor of transmitting to your Department a Report of the State of the Business before this Commission on that day, together with Copies of sundry Letters which had passed between the Minister of the United States & ourselves. We now send Duplicates of these Papers with Copies of other Letters which have for their object the means of defraying the necessary & current expences of the Board.
Since the originals of the above papers were communicated, we have been engaged in discharging the duties assigned us. In addition to the number of Cases found upon the “Conjectural Note,” and in which certified Copies of the Documents have been presented by the Agent of the United States, we have received others, making in the whole eighty. After having examined these Claims we have been enabled to direct the liquidation of only nineteen. The deficiency of papers in many Cases which we believe may be embraced by the Convention, has obliged us to postpone the greater number, under the expectation that the necessary evidence will be produced. The distance, however, of the Parties concerned may in some instances render it difficult to produce the proofs required within the time limitted in the Convention. This remark, though applicable to other Cases, will, we fear, apply particularly to Prize Causes, should not the Twenty millions of Livres be covered before we come to the consideration of that description of Claims.
In the Report above referred to we remarked that there are no prize cases found on the “Conjectural Note.” We had not then, nor have we since, been able to receive any satisfactory statement of their probable amount.
The Cases arising from the Embargo, though originating in the second year of the French Republic, are not yet before us. We are in the daily expectation of receiving the documents which belong to them.
No returns have yet been made of the Cases which have been sent to the French offices for Liquidation. We understand inofficially that such of them as have been liquidated under our Certificate, have been sent to the Treasury Department of this Government, there to be retained untill an opportunity is offered to such Persons as may have demands against the Claimant, in whose favor the Liquidation is made, to present their attachments. We do not think it prudent at this stage of the business to notice this step, or to give the Officers of the French Government reason to believe that we anticipate any measure on their part which may interrupt the execution of the Convention. The Minister of the United States has been informed by the American Agent of this procedure. We have the honor to be, with great respect, Sir, Your obedient servants,
John Mercer.
I Cox Barnet
Wm Maclure
 

   
   RC, two copies, and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 119, France, Convention of 1803 [Spoliation], Correspondence); letterbook copy (ibid.); letterbook copy (Fredericksburg, Va., Courthouse: John Francis Mercer Letterbook). Both RCs in a clerk’s hand, signed by Mercer, Barnet, and Maclure. Second RC marked duplicate; docketed by Brent: “enclosed in the Comm. letter of april 24.” For enclosures, see n. 1.



   
   The enclosures (7 pp.; docketed by Wagner as received 6 May) are copies of the commissioners to Livingston, 20 Jan. 1804; Livingston to the commissioners, 21 Jan. 1804; the commissioners to Delessert and Company, 24 Jan. 1804; Delessert and Company to the commissioners, 4 Pluviôse an XII (25 Jan. 1804); the commissioners to Delessert and Company, 25 Jan. 1804; the commissioners to Mallet Frères and Company, 26 Jan. 1804; and the commissioners to Willink and Van Staphorst, 27 Jan. 1804. The commissioners asked Livingston whether he was authorized to advance their secretary some of the funds appropriated for the board by the U.S. government. Livingston replied that he had received no direct communication on the subject but had seen a law appropriating funds for the salaries of the board and its staff; he presumed they had seen the same law in the newspapers. The commissioners then wrote Delessert and Company, who had advanced the funds drawn by Livingston and Monroe for the use of the board, asking whether they were authorized to provide funds under the new law. Delessert and Company replied that they had been authorized in the former case by Willink and Van Staphorst and could only pay out funds with authorization from them or from Gallatin. They offered to advance the commissioners money on their own private accounts, an offer which the commissioners refused, saying they needed money only in their official capacity. The commissioners sent Mallet Frères and Company a receipt for 4,480 livres tournois to be debited to the board’s account and wrote to Willink and Van Staphorst asking them to lodge a credit with Mallet Frères for the amount appropriated by Congress whenever they received official notice from the U.S. government.



   
   For a copy of the conjectural note, see Moore, International Adjudications, 5:164–67. For an English translation, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:170–73.



   
   For the embargo at Bordeaux, see Fulwar Skipwith to JM, 1 Jan. 1804, and n. 2.


